Cohalan, J.,
concurs insofar as the majority has affirmed the judgment in favor of plaintiffs Joseph and Kathryn D’Agostino, but otherwise dissents and votes to reverse the judgment in favor of plaintiff De Boissiere and to grant a new trial as between said plaintiff and defendants, limited to the issue of damages only, unless said plaintiff stipulates in writing to reduce the verdict in his favor to $40,000, with the following memorandum: Following the trial as to liability, the jury returned a verdict in favor of the defendants. The Justices in the majority and I agree that the Trial Judge properly set aside that verdict. The amount of the verdict in favor of plaintiff De Boissiere was not warranted on this record (cf. Senko v Fonda, *67653 AD2d 638). The finding of liability against the defendants, and the damages awarded to plaintiffs Joseph and Kathryn D’Agostino, are both supported by the evidence adduced at the trials.